EXHIBIT 10.4

LOGO [g18184g30t89.jpg]

February 4, 2009

John Dulchinos

Dear John,

Pursuant to the January 28, 2009 approval by the Adept Board of Directors, the
September 2, 2008 letter agreement between you and Adept Technology is amended
to reflect a 20% reduction in base pay salary effective January 5, 2009. The
reduction in pay shall remain in force for calendar 2009 until a determination
to revise your salary base is approved by the Board.

Sincerely,

 

/s/ Lisa M. Cummins

Lisa M. Cummins

Vice President of Finance

and Chief Financial Officer

I have read, understand, and accept the revision of my base salary.

 

/s/ John Dulchinos

John Dulchinos

2/4/09

LOGO [g18184g21a23.jpg]